Name: Commission Implementing Regulation (EU) 2017/990 of 12 June 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Bayerisches Bier (PGI)]
 Type: Implementing Regulation
 Subject Matter: consumption;  regions of EU Member States;  beverages and sugar;  Europe;  marketing
 Date Published: nan

 13.6.2017 EN Official Journal of the European Union L 149/57 COMMISSION IMPLEMENTING REGULATION (EU) 2017/990 of 12 June 2017 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Bayerisches Bier (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(a) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission examined Germany's application for the approval of amendments to the specification for the protected geographical indication (PGI) Bayerisches Bier, registered under Council Regulation (EC) No 1347/2001 (2). (2) Since the amendments in question were not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union (3) as required by Article 50(2) of Regulation (EU) No 1151/2012. (3) On 22 February 2016 the Commission received a notice of opposition from the Netherlands. The related reasoned statement of opposition was received by the Commission on 19 April 2016. (4) Finding such opposition admissible, by letter dated 6 June 2016, the Commission invited Germany and the Netherlands to engage in appropriate consultations for a period of three months to seek agreement among themselves in accordance with their internal procedures. (5) The deadline for consultation was extended for three additional months. (6) An agreement was reached between the parties. Germany communicated the results of the agreement to the Commission by letter of 4 January 2017. (7) The Netherlands had opposed the last paragraph of section 5 of the consolidated single document, as published, which reads The conclusions of the EU institutions under the simplified declaration procedure on the link between Bayerisches Bier and its renown were examined and confirmed by the European Court of Justice in Case C-343/07, did not meet the requirements for an amendment under Regulation (EU) No 1151/2012 and Commission Regulations (EU) No 664/2014 (4) and 668/2014 (5). (8) The reasons given by the opponent are the following: the application would lack of reasons or explanations for the insertion of the challenged paragraph; that paragraph would not provide any details substantiating the link with the geographical area while being in the section of the single document concerning the link; that paragraph would be incorrect and misleading since in Case C-343/07 the Court of Justice of the European Union has neither examined nor confirmed whether the substantive requirement for a direct link with a geographical area was met; that paragraph would cause prejudice to Bavaria NV as it could jeopardise the existence of the Bavaria trade marks owned and used by Bavaria NV and its affiliates. (9) Germany agreed on the deletion of the challenged paragraph. (10) In the light of the above, the Commission considers that the amendment should be approved without the challenged paragraph in the single document. The consolidated version of the single document should be published for information, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Bayerisches Bier (PGI) are hereby approved. The consolidated single document is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Council Regulation (EC) No 1347/2001 of 28 June 2001 supplementing the Annex to Commission Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 (OJ L 182, 5.7.2001, p. 3). (3) OJ C 390, 24.11.2015, p. 25. (4) Commission Delegated Regulation (EU) No 664/2014 of 18 December 2013 supplementing Regulation (EU) No 1151/2012 of the European Parliament and of the Council with regard to the establishment of the Union symbols for protected designations of origin, protected geographical indications and traditional specialities guaranteed and with regard to certain rules on sourcing, certain procedural rules and certain additional transitional rules (OJ L 179, 19.6.2014, p. 17). (5) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36). ANNEX SINGLE DOCUMENT BAYERISCHES BIER EU No: DE-PGI-0117-01220  4.4.2014 PDO ( ) PGI (X) 1. Name(s) Bayerisches Bier 2. Member State or third country Germany 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 2.1. Beers 3.2. Description of product to which the name in (1) applies Schankbier bottom fermented Original wort (%) : 7,0 - 9,0 % alcohol by volume : 2,5 - 3,5 Colour (EBC) : 5 - 20 units Hop bitter content (EBC) : 10 - 30 units a full-bodied, soft, fizzy beer with fewer calories and less alcohol by volume than Vollbier (full-strength beer) Hell/Lager bottom fermented Original wort (%) : 11,0 - 12,5 % alcohol by volume : 4,5 - 5,5 Colour (EBC) : 5 - 20 units Hop bitter content (EBC) : 10 - 25 units a slightly aromatic, light, full-bodied, mild beer Pils bottom fermented Original wort (%) : 11,0 - 12,5 % alcohol by volume : 4,5 - 6,0 Colour (EBC) : 5 - 15 units Hop bitter content (EBC) : 30 - 40 units a distinctive, slightly sharp beer with a bitter edge lent by the hops Export bottom fermented Original wort (%) : 12,0 - 13,5 % alcohol by volume : 4,5 - 6,0 Colour (EBC) : 5 - 65 units (hell  dunkel) Hop bitter content (EBC) : 15 - 35 units a full-bodied, well-rounded bitter taste Dunkel bottom fermented Original wort (%) : 11,0 - 14,0 % alcohol by volume : 4,5 - 6,0 Colour (EBC) : 40 - 65 units Hop bitter content (EBC) : 15 - 35 units a full-bodied beer with a malty aroma Schwarzbier bottom fermented Original wort (%) : 11,0 - 13,0 % alcohol by volume : 4,5 - 6,0 Colour (EBC) : 65 - 150 units Hop bitter content (EBC) : 15 - 40 units a beer with a roasted aroma, a slight malty aroma and a bitter edge lent by the hops MÃ ¤rzen/Festbier bottom fermented Original wort (%) : 13,0 - 14,5 % alcohol by volume : 5,0 - 6,5 Colour (EBC) : 7 - 40 units Hop bitter content (EBC) : 12 - 45 units a malty-flavoured beer with a slightly bitter edge lent by the hops Bock bottom fermented Original wort (%) : 16,0 - 18,0 % alcohol by volume : 6,0 - 8,5 Colour (EBC) : 7 - 120 units (hell  dunkel) Hop bitter content (EBC) : 15 - 40 units a full-bodied, malty-flavoured beer with a delicate aroma of hops Doppelbock bottom fermented Original wort (%) : 18,0 - 21,0 % alcohol by volume : 7,0 - 9,5 Colour (EBC) : 10 - 150 units (hell  dunkel) Hop bitter content (EBC) : 15 - 35 units a distinctly full-bodied, malty-flavoured beer with a hint of caramel Weizenschankbier top fermented Original wort (%) : 7,0 - 9,0 % alcohol by volume : 2,5 - 3,5 Colour (EBC) : 7 - 30 units Hop bitter content (EBC) : 5 - 20 units a fizzy beer with the aroma of yeast Weizenbier top fermented Original wort (%) : 11,0 - 13,5 % alcohol by volume : 4,5 - 5,5 Colour (EBC) : 5 - 65 units (hell  dunkel) Hop bitter content (EBC) : 10 - 30 units a fruity beer with an aroma of wheat and a slightly malty flavour Kristallweizen top fermented Original wort (%) : 11,0 - 13,5 % alcohol by volume : 4,5 - 5,5 Colour (EBC) : 5 - 18 units Hop bitter content (EBC) : 5 - 20 units a carbonated beer with the aroma of wheat Rauchbier bottom fermented Original wort (%) : 11,0 - 14,5 % alcohol by volume : 4,5 - 6,0 Colour (EBC) : 30 - 60 units Hop bitter content (EBC) : 20 - 30 units a full-bodied beer with a smoky flavour Kellerbier/Zwickelbier bottom fermented Original wort (%) : 11,0 - 13,5 % alcohol by volume : 4,5 - 6,0 Colour (EBC) : 5 - 60 units Hop bitter content (EBC) : 10 - 35 units a beer with a slightly bitter edge lent by the hops, unfiltered, tapped from the lower part of the barrel, with a low carbon dioxide content Eisbier/Icebier bottom fermented Original wort (%) : 11,0 - 13,0 % alcohol by volume : 4,5 - 5,0 Colour (EBC) : 5 - 20 units Hop bitter content (EBC) : 10 - 25 units very mild and soft These values are subject to the analytical tolerances laid down by law and recognised by the relevant food monitoring authorities in Bavaria. 3.3. Feed (for products of animal origin only) and raw materials (for processed products only) For the most part, high-quality local raw materials (water, hops, malt) from Bavaria are used. The hops and malt are traditionally subject to continuous quality checks from scientific institutes, such as the Technische UniversitÃ ¤t MÃ ¼nchen-Weihenstephan. 3.4. Specific steps in production that must take place in the identified geographical area The entire production process takes place in the geographical area specified. 3.5. Specific rules concerning slicing, grating, packaging, etc. of the product the registered name refers to  3.6. Specific rules concerning labelling of the product the registered name refers to The beer label bears one of the types of beer listed under 3(2) together with the designation Bayerisches Bier. 4. Concise definition of the geographical area Bavaria, subdivided into 7 government regions. 5. Link with the geographical area The quality and reputation of Bayerisches Bier can be attributed to a centuries-old brewing tradition under the 1516 Bavarian Purity Law. The production process to be followed has been laid down by law since the 15th century. Over the centuries, a large number of different recipes evolved as the Bavarian brewers' expertise developed, which has led to a range of varieties that is unique worldwide. Bavaria is the birthplace of wheat beer and the site of the world's largest wheat beer brewery. Weihenstephan is home to one of the most famous brewing institutions in the world. The ancient brewing tradition, the resulting range of varieties and the predominant use of top-quality raw materials from Bavaria mean that Bayerisches Bier is generally highly regarded among consumers. Reference to publication of the product specification (the second subparagraph of Article 6(1) of this Regulation) http://register.dpma.de/DPMAregister/geo/detail.pdfdownload/40790